Citation Nr: 1104034	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  

2.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and March 2009 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia. 

In the January 2008 rating determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The Veteran appealed this decision and the RO, in a 
July 2010 determination, increased the Veteran's disability 
evaluation from 30 to 50 percent, effective the date of the grant 
of service connection.  

In the March 2009 rating determination, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation.  

In November 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  

The issue of an initial disability evaluation in excess of 50 
percent for PTSD is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  




FINDING OF FACT

The Veteran has been shown to have no less than level II hearing 
in either ear during the course of this appeal.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hearing Loss

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, based 
upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) 
nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment are 
arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

At the time of a December 2007 VA audiological examination, the 
Veteran reported having trouble comprehending conversational 
speech, especially when there was background noise.  Audiological 
evaluation revealed the Veteran to have decibel level readings of 
15, 15, 25, and 40 in the right ear, and 10, 25, 50, and 55 in 
the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 96 percent in the right ear and 88 
percent in the left ear.  

The examiner indicated that the Veteran suffered from mild to 
severe high frequency sensorineural hearing loss in the left ear 
and mild to moderately severe high frequency hearing loss in the 
right ear.  She noted that speech reception thresholds confirmed 
pure tone findings.  She further reported that speech 
discrimination scores were good in the left ear and excellent in 
the right ear.  

In a January 2009 outpatient treatment record, the Veteran was 
noted to have constant tinnitus.  The examiner indicated that 
puretone testing had revealed essentially normal hearing 
progressing to a moderately severe sensorineural hearing loss, 
bilaterally.  It was further indicated that speech discrimination 
scores were good on the left and excellent on the right.  

In his March 2009 notice of disagreement, the Veteran reported 
that he had been issued hearing aids. 

The Veteran was afforded an additional VA examination in July 
2010.  At the time of the hearing, the Veteran reported having 
bilateral hearing loss.  Audiological evaluation revealed the 
Veteran to have decibel level readings of 30, 25, 40, and 50 in 
the right ear, and 30, 35, 55, and 65 in the left ear, at 1000, 
2000, 3000, and 4000 Hertz.  Speech recognition testing was 88 
percent in the right ear and 84 percent in the left ear.  

The examiner indicated that the Veteran had mild to severe 
sensorineural hearing loss in the right and left ear.  It was 
further indicated that speech reception thresholds confirmed pure 
tone findings and that speech discrimination scores were good, 
bilaterally.  The examiner stated that the Veteran's hearing loss 
had no significant impact on his occupation and no effect on his 
usual daily activities.  

In his January 2010 substantive appeal, the Veteran reported 
about the noise that he was exposed to in service.  He requested 
that he be assigned a 20 percent disability evaluation for his 
hearing loss.  

At his November 2010 hearing, the Veteran testified that he had 
ringing in his ears and what sounded like running water.  The 
Veteran noted that his hearing loss at the time of the July 2010 
examination was worse than it was at the time of the December 
2007 examination.  He further indicated that he knew the 
disability evaluation was based upon the test scores.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through IX; 
where hearing in the better ear is II, and hearing in the poorer 
ear is II to IV; or where there is level III hearing in both 
ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

A compensable evaluation of 10 percent is assigned where hearing 
in the better ear is I and hearing in the worse ear is X or XI; 
where hearing in the better ear is II, and hearing in the worse 
ear is V to XI; where hearing in the better ear is III and 
hearing in the worse ear is IV to VI; or where hearing in the 
better ear is IV and hearing in the poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average ranges 
from 0 to 57.  Level II impairment is either when there is speech 
discrimination of 92-100 percent and a puretone threshold average 
of 58 to 81 or where there is speech discrimination of 84-90 with 
a puretone threshold average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech discrimination 
of 76 to 82 percent and a puretone threshold average of 0 to 49.  
Level IV hearing impairment requires a puretone threshold average 
of 98+ where speech discrimination is 92-100 percent; speech 
discrimination of 84 to 90 percent with a puretone threshold 
average of 82 to 98+, speech discrimination of 76 to 82 percent 
and a puretone threshold average of 50 to 73; and speech 
discrimination of 68 to 74 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.

In this case, applying the results of the VA audiological 
examinations to Table VI yielded a Roman numeral value of I for 
the right ear and a II for the left ear for the December 2007 VA 
examination and a Roman numeral value of II for the right ear and 
a II for the left ear for the July 2010 examination results.  
Applying these values from both examinations to Table VII, the 
Board finds that the Veteran's bilateral hearing loss is 
evaluated as 0 percent disabling.  Simply stated, the results do 
not provide a basis to grant a higher disability rating.

An exceptional pattern of hearing impairment has not been 
demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are 
inapplicable for that portion of the rating period on appeal.

Although the VA examinations and treatment record show that the 
Veteran clearly has hearing loss, the audiometric test results do 
not support entitlement to an increased evaluation for bilateral 
hearing impairment.  The Board has reviewed all the medical 
records in the claims file and found that there is no evidence 
related to hearing loss that supports a higher rating.

The VA audiological examiners addressed the functional effect of 
the Veteran's hearing loss by noting that it had no significant 
effects on his occupation and stating there was no effect on his 
usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding extraschedular 
consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
The Veteran himself does not elaborate on any further functional 
impairment caused by his bilateral hearing loss not captured by 
the examinations.

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a compensable rating for 
the Veteran's bilateral hearing loss.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are 
contemplated by the rating schedule.  The most recent VA examiner 
did not indicate that the hearing loss disability caused marked 
interference with employment.  Moreover, the Veteran has not 
reported an inability to work as a result of his hearing loss.  
The disabilities have also not required any recent periods of 
hospitalization.  No other exceptional factors have been 
reported.

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates to 
the issue of higher initial evaluations, the courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Nevertheless, the Board also finds that there has been 
substantial compliance with the assistance provisions set forth 
in the law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA examination 
reports, and lay evidence.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence 
has been identified by the claimant.

The Veteran was afforded VA examinations in December 2007 and 
July 2010 regarding his hearing loss.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Given that the examination reports set 
forth detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not necessary 
regarding this issue.

In Bryant v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer (DRO) or Veterans 
Law Judge (VLJ) who conducts a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the VLJ noted the issue on appeal and 
informed the Veteran and his representative that for an increased 
rating claim the level of disability was what mattered.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim 
including asking about symptoms and asking for all possible 
treatment records and inquiring as to where the Veteran was 
receiving current treatment.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  In addition, the Veteran was represented by a 
qualified Veterans Service Officer from the American Legion.  As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or 
if there was error, it was harmless due to the Veteran's actual 
knowledge of what was needed, and that the Board can adjudicate 
the claim based on the current record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue of entitlement to an initial compensable disability rating 
for hearing loss.




ORDER

An initial compensable disability rating for hearing loss is 
denied.  


REMAND

With regard to his claim for an increased disability evaluation 
for his PTSD, the Board notes that the last comprehensive VA 
examination afforded the Veteran, as it relates to his PTSD, 
occurred in December 2007.  

The Board notes that at the time of his November hearing, the 
Veteran testified that the symptomatology associated with his 
PTSD had worsened.  In a November 2010 statement submitted prior 
to his testimony, the Veteran indicated that he was 
decompensating to the point that he could just barely make it 
through the day.  He stated that he put a front on so people 
could not see how anxiety, intrusive thoughts, and nightmares 
affected him.  He noted that his hostility was getting out of 
hand.  

The Board further observes that at the time of a November 2010 
mental health treatment visit, the Veteran reported that he was 
having a time lately and the medication was not helping all that 
much.  He noted having trouble on a daily basis.  The examiner, a 
physician's assistant, assigned a GAF score of 45.  

The Board further notes that the Veteran's GAF scores, reported 
since the time of his December 2007 VA examination, have 
decreased, indicating an increase in his PTSD symptomatology.  VA 
is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is 
competent to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an 
additional VA examination to determine the extent of the 
Veteran's PTSD is warranted.

The Board further notes that the Veteran testified as to 
receiving treatment on a  weekly basis from the Princeton 
VetCenter as well as treatment at the Beckley VAMC.  As this 
matter is in remand status, up-to-date treatment records from 
both of these facilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Beckley, West 
Virginia, VAMC and the Princeton VetCenter 
from November 2010 to the present.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including psychological 
testing, should be performed and all 
findings should be reported in detail.  If 
there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  The 
claims file should be made available to the 
examiner.  The examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) only 
as it relates to the Veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that the 
examiner include an explanation of the GAF 
score provided.

3.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


